Citation Nr: 1634639	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-14 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for a left knee surgical scar.

2.  Entitlement to an initial rating in excess of 10 percent for a right shoulder sprain.  

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a left knee anterior cruciate ligament (ACL) reconstruction and partial medial meniscectomy.


ATTORNEY FOR THE BOARD

L. N., Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1987 to May 2012.    

These claims come before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in Atlanta, Georgia, certified these claims to the Board for appellate review.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.

The issues of entitlement to an initial rating in excess of 10 percent for a right shoulder disability and entitlement to an initial rating in excess of 10 percent for residuals of a left knee ACL reconstruction and partial medial meniscectomy are addressed in the REMAND portion of the decision, below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The scar on the Veteran's left knee is painful.  


CONCLUSION OF LAW

The criteria for entitlement to an initial 10 percent rating for a left knee surgical scar are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, DC 7804 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his or her representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, there is no need to discuss whether VA complied with the duties the VCAA requires.  Rather, given the disposition, explained below, which satisfies the Veteran's request, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. § 20.1102; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim).

Analysis

The Veteran seeks a 10 percent rating for the scar on his left knee pursuant to 38 C.F.R. § 4.118, DC 7804.  According to a VA Form 9 (Appeal to Board of Veterans' Appeals) date April 2014, postoperative left knee scar tissue causes him significant pain, particularly when kneeling, and hinders his flexibility such that he is unable to do certain activities.  He cites to an internet article for the proposition that many individuals who undergo the same surgery he underwent during service experience the same difficulties. 

The RO has rated the scar on the Veteran's left knee noncompensably (0 percent) disabling pursuant to DC 7805, which governs scars not ratable under DCs 7800-7801.  38 C.F.R. § 4.118, DC 7805.

DC 7801 provides that a 10 percent rating is assignable for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least 39 sq. cm. in area but less than 77 sq. cm.  Higher ratings are assignable for larger scar areas.  38 C.F.R. § 4.118, DC 7801.

DC 7802 provides that a maximum 10 percent evaluation is rating for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial (not associated with soft tissue damage) and nonlinear, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802. 

DC 7804 provides that a 10 percent rating is assignable for one or two scars that are unstable (frequent loss of covering of the skin over the scar) or painful.  A 20 percent rating is assignable for three or four scars that are unstable or painful.  A maximum 30 percent rating is assignable for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804. 

In this case, as alleged, the Veteran's scar is most appropriately rated 10 percent disabling under DC 7804.  Although during a VA examination conducted in April 2012, the Veteran reported left knee pain and instability, the latter of which necessitated the use of a brace, an examiner refrained from confirming either symptom and specifically noted that there was no pain evident on examination.  The Veteran served for in excess of 20 years and there is nothing in his records indicating that the Board should question his credibility with regard to the statements he has made in support of this claim.  And pain, being lay-observable, is certainly a symptom he is credible to report.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran substantiates his assertion by citing to an article, which discusses the surgery he underwent and the effects thereof, including post-surgical difficulties kneeling down.  This evidence is sufficient to establish that the Veteran has a painful scar on his left knee. 


ORDER

An initial 10 percent rating for a left knee surgical scar is granted.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to an initial rating in excess of 10 percent for a right shoulder disability and entitlement to an initial rating in excess of 10 percent for residuals of a left knee ACL reconstruction and partial medial meniscectomy, but additional action is necessary before the Board can proceed.

VA assisted the Veteran in the development of these claims, including by affording him a VA examination of his right shoulder and left knee prior to his discharge from service.  However, the report of this examination is inadequate to decide these claims.  After the Veteran underwent that examination, in the April 2014 VA Form 9, he asserted that VA mischaracterized his right shoulder disability as a strain rather than a type III shoulder separation, a condition that has caused disfigurement, muscle weakness and sleeping difficulties.  As well, he has asserted that residuals of his left knee disability now include severe instability, locking, pain and joint effusion.  An updated examination is thus needed.  

In addition, the Veteran has been out of service for four years yet there are no treatment records in his file.  Given the complaints the Veteran expressed in the VA Form 9, it is probable he has sought treatment for his service-connected right shoulder and/or left knee disabilities since discharge.  Records of such treatment are pertinent to these claims and must therefore be secured.   

Accordingly, these claims are REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all medical providers who have treated his right shoulder and left knee since his discharge from active service.  

2.  After securing any necessary authorization, obtain and associate with the Veteran's file all pertinent treatment records.

3.  Afford the Veteran a VA examination of his right shoulder and left knee for the purpose of determining the severity of his service-connected right shoulder and left knee disabilities.  Ask the examiner to follow the instructions below.

a.  Review all evidence in the Veteran's file, including the articles to which he cites in his April 2014 VA Form 9.

b.  Record the Veteran's history of right shoulder and left knee symptoms since his discharge from service.  

c.  Determine whether the Veteran's right shoulder disability is properly characterized as a strain or whether it should be recharacterized as residuals of a type III shoulder separation.

d.  Note all symptoms of the Veteran's right shoulder and left knee disabilities, including those affecting the joints, muscles and neurological system. 

e.  Specifically indicate whether the Veteran has dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the left knee joint, as alleged.  

f.  Also indicate if the Veteran has left knee instability, as alleged, and, if so, describe such instability as slight, moderate or severe.  

g.  Indicate whether the Veteran has a sleeping disorder secondary to his right shoulder disability.

h.  Indicate whether the Veteran's right shoulder disability or left knee disability markedly interferes with his employability.  

i.  Provide rationale for all opinions expressed.  

3.  Review the examination report to ensure it complies with the above instructions.  If it does not, return it to the examiner for correction.

4.  Readjudicate.  In considering the right shoulder claim, determine whether the right shoulder disability is properly characterized as a right shoulder strain. 

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (law requires that all claims remanded by the Board of Veterans' Appeals or United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in expeditious manner).  


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


